Citation Nr: 0705742	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  03-13 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for liver disease 
claimed as due to an episode of hepatitis in service.

2.  Entitlement to service connection for skin lesions, to 
include consideration as being due to herbicide exposure.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active duty from April 1968 to March 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, regional 
office (RO).  

A hearing was held before the undersigned Veterans Law Judge 
in July 2004.  The Board remanded the case for additional 
development in February 2005.  The requested development has 
since been completed, and the case is now ready for appellate 
review.  


FINDINGS OF FACT

1.  The veteran's current liver disease, diagnosed as 
cirrhosis of the liver, was not present during service, was 
not manifest within a year after service, and did not result 
from any incident during service, to include an episode of 
infectious hepatitis.  

2.  The veteran has never been diagnosed as having chloracne 
or any of the other listed disorders which may be presumed to 
have been due to exposure to herbicides. 

3.  A current skin disorder was not present during service 
and did not develop as a result of any incident during 
service such as exposure to herbicides.  




CONCLUSIONS OF LAW

1.  The veteran's current liver disorder, diagnosed as 
cirrhosis was not incurred in or aggravated by service, and 
may not be presumed to have resulted from herbicide exposure.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).

2.  A skin disorder, claimed as secondary to exposure to 
Agent Orange, was not incurred in or aggravated by service, 
and may not be presumed to have resulted from herbicide 
exposure.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 Preliminary Matter:  Duty to Assist

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in and May 2002 and July 2003 provided the veteran 
with an explanation of the type of evidence necessary to 
substantiate his claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  In addition, the 
letters informed the veteran that he should submit any 
additional evidence that he had in his possession.  The Board 
also notes that in April 2006 additional notice was provided 
regarding potential ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes, 
therefore, that the appeal may be adjudicated without a 
remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  His 
service medical records and post service treatment records 
have been obtained.  He has had a hearing.  He has been 
afforded appropriate disability evaluation examinations.  The 
Board does not have notice of any additional relevant 
evidence which is available but has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.  

I.  Entitlement To Service Connection For Liver Disease
 Claimed As Due To Hepatitis.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
cirrhosis of the liver is manifest to a compensable degree 
within one year after separation from service, the disorder 
may be presumed to have been incurred in service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

During the hearing held before the undersigned Veterans Law 
Judge in July 2004, the veteran testified that he developed 
hepatitis during service, with symptoms of nausea, yellow 
urine, and yellow skin on the palms of his hands.  He said 
that he was kept a medical facility for seven days, and then 
sent to another place for 45 more days of treatment.  He said 
that he was returned to duty after the disorder cleared up.  

The veteran's service medical records confirm that he was 
treated for infectious hepatitis in December 1969.  However, 
there is no indication that there was any ongoing infection 
beyond the initial episode, and there is no mention of 
cirrhosis or other chronic residuals.  In January 1970 he 
reported a complaint of very intermittent pain in his left 
side and said he was worried about a recurrence of hepatitis, 
but he was given reassurance and was returned to duty.  The 
report of a medical history given by the veteran in March 
1970 for the purpose of his separation from service shows 
that he denied having jaundice.  He also denied having 
stomach, liver or intestinal trouble.  The report of a 
medical examination conducted at that time shows that no 
abnormalities were noted.   

There is no evidence of the presence of cirrhosis within a 
year after separation from service.  The earliest diagnosis 
of the presence of a liver disorder is from many years after 
separation from service.  A private medical record dated in 
November 1999 reflects that the veteran has chronic liver 
disease and cirrhosis which was diagnosed on January 10, 
1995.  None of the treatment records contain any medical 
opinion linking the disorder to service.  

The report of a VA liver disorders examination conducted in 
April 2005 reflects that the veteran reported that over a 
period of years he had experienced profound fatigue that did 
not allow him to live the quality of life he desires.  He had 
nausea and vomiting that occurred two or three times a month, 
and intermittent abdominal pain.  The veteran reported that 
he was not on treatment for any type of liver disease, 
although he reportedly was diagnosed five or six years ago 
with cirrhosis by his local physician.  Following physical 
examination, the VA examiner noted that he found no physical 
examination evidence of active liver disease.  The examiner 
stated that:

It must be noted that the patient does have 
significant risk factors for development of liver 
disease with his long history of alcohol use and 
abuse.  Without confirmatory evidence of chronic 
hepatitis C by testing it will be my medical 
opinion that the patient's liver disease if any is 
present would be less likely than not related to 
the infectious hepatitis and more likely than not 
related to the chronic alcohol abuse.  

Subsequently, in an addendum, it was noted that the 
laboratory tests were negative for hepatitis B and C 
antibodies.  The examiner stated that "It is my medical 
opinion that the patient's liver disease and above stated 
complaints are less likely than not related to infectious 
hepatitis."   

After reviewing all of the evidence of record, the Board 
concludes that there is no basis for linking the current 
cirrhosis, which was not diagnosed until many years after 
separation from service, to the veteran's period of service.  
To link the disorder to the single episode of hepatitis which 
occurred during service instead of the risk factor of having 
a long history of alcohol abuse after service would be purely 
speculative.  The Board has noted that in his testimony the 
veteran explained his own belief that his current liver 
disorder is related to the hepatitis during service.  
However, lay persons, such as the veteran, are not qualified 
to offer an opinion that requires medical knowledge, such as 
a diagnosis  or an opinion  as to the cause  of a disability.  
See Espiritu v.   Derwinski, 2 Vet. App. 492, 494-5 (1992).  
In view of the absence of chronic disease in service, and the 
lack of any record of treatment for this disability for many 
years after service, any opinion relating this disability to 
service would certainly be speculative.   Service connection 
may not be based on a resort to pure speculation or even 
remote possibility. See 38 C.F.R. § 3.102.  See also Slater 
v. Principi, 4 Vet. App 43 (1993).  The only medical opinion 
in this case is the VA opinion which weighs against the 
claim.   Therefore, the Board finds that cirrhosis of the 
lever was not present during service or within a year after 
service, and it has not been shown that it developed after 
service as a result of any incident in service.  Accordingly, 
the Board concludes that cirrhosis of the liver was not 
incurred in or aggravated by service, and may not be presumed 
to have been incurred in service.

II.  Entitlement To Service Connection For Skin Lesions, To 
Include Consideration As Being Due To Herbicide Exposure.

The veteran testified during a hearing held in July 2004 that 
skin problems started while he was over in Vietnam.  He 
stated that the first time a skin lesion was removed by a 
doctor was about five years earlier.  The veteran reported 
that his doctor told him that the skin problems were possibly 
due to being in Vietnam and being exposed to Agent Orange.  

With respect to the claim that the veteran has a disorder 
which is due to exposure to Agent Orange in service, the 
Board notes that his records of service show that he had 
service in Vietnam, so exposure to Agent Orange and other 
herbicide agents may be presumed.  For purposes of 
establishing service connection for a disability or death 
resulting from exposure to an herbicide agent, including a 
presumption of service-connection, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent 
containing dioxin or 2,4-dichlorophenoxyacetic acid, and may 
be presumed to have been exposed during such service to any 
other chemical compound in an herbicide agent, unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C. § 
1116(f). 

Under 38 C.F.R. § 3.309(e), certain diseases may be presumed 
to have resulted from exposure to certain herbicide agents 
such as Agent Orange.  The list includes chloracne or other 
acneform disease consistent with chloracne, Type 2 (adult 
onset) diabetes, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea) and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  See 38 C.F.R. § 
3.309(e).  Chloracne, porphyria cutanea tarda, and subacute 
peripheral neuropathy must be manifest within one year after 
the last exposure to an herbicide agent.  38 C.F.R. 
§ 3.307(a)(6).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam War era.  See 38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307(a)(6).  Second, the veteran must be 
diagnosed with one of the specific diseases listed in 
38 C.F.R. § 3.309(e).  See Brock  v. Brown, 10 Vet. App. 155, 
162 (1997).  If a disorder is not listed in 38 C.F.R. 
§ 3.309(e), the presumption of service connection related to 
Agent Orange is not available.  See McCartt v. West, 12 Vet. 
App. 164 (1999).

The Board notes further that the Secretary of the Department 
of Veterans Affairs has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 61 Fed. Reg. 57586-57589 (1996); 64 
Fed. Reg. 59232-59243 (1999); 67 Fed. Reg. 42600-42608 
(2002).

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation).  However, where the issue involves such a 
question of medical causation, competent evidence is 
required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Board has reviewed all evidence which is contained in the 
veteran's claims file.  His service medical records do not 
contain any references to a chronic skin disorder.  The 
report of a medical history given by the veteran in March 
1970 for the purpose of separation from service shows that he 
denied having skin diseases.  The report of a medical 
examination conducted at that time shows that clinical 
evaluation of the veteran's skin was normal.   

The earliest evidence of a chronic skin disorder is from many 
years after service.  A private medical record dated in July 
2002 from P. H. Elage, M.D., reflects that the veteran had 
been diagnosed with carcinoma of the skin in February 2002.  
There is no competent evidence that it is related to service.  

The diagnoses of the veteran's current skin disorder is an 
unspecified cancer, and there is no evidence that the veteran 
has ever been diagnosed with a disorder which may be presumed 
to have been due to exposure to herbicides such as chloracne 
or porphyria cutanea tarda.  The report of a VA skin 
examination conducted in April 2005 noted that the veteran 
had a history of a carcinoma of the skin on the right lower 
extremity which was removed in February 2002.  The VA 
examiner noted that he was unable to document the exact 
pathology.  

Although the veteran had reported that his doctor had told 
him that his skin disease was caused by factors during 
service, those statements by the veteran are not sufficient 
to support the claim.  The Court has held that hearsay 
medical evidence, as transmitted by a lay person, is not 
adequate because the connection between what a physician said 
and the lay person's account of what the physician 
purportedly said is simply too attenuated and inherently 
unreliable to constitute medical evidence.  See Robinette v. 
Brown, 8 Vet.App. 69, 77 (1995).  See also Kirwin v. Brown, 8 
Vet.App. 148, 153 (1995).

For the foregoing reasons, the Board finds that a current 
skin disorder was not present during service and did not 
develop as a result of any incident during service such as 
exposure to herbicides.  Accordingly, the Board concludes 
that a skin disorder, claimed as secondary to exposure to 
Agent Orange, was not incurred in or aggravated by service, 
and may not be presumed to have resulted from herbicide 
exposure.  


ORDER

1.  Service connection for liver disease claimed as due to in 
service hepatitis is denied.

2.  Service connection for skin lesions, to include 
consideration as being due to herbicide exposure is denied.



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


